— In a divorce action, defendant appeals from so much of an order of the Supreme *858Court, Westchester County (Marbach, J.), dated April 20, 1982, as granted plaintiff’s cross motion to the extent that defendant was directed to pay temporary maintenance to the plaintiff in the sum of $500 per week. Order reversed insofar as appealed from, without costs or disbursements, and cross motion denied with leave to renew as to temporary maintenance should defendant reduce the level of support he was providing prior to April 20,1982. In view of the wife’s substantial personal assets, the trial court’s award to her of temporary maintenance of $500 per week was an abuse of discretion (see Horn v Horn, 76 AD2d 826; Thea v Thea, 75 AD2d 618; Heller v Heller, 38 AD2d 526; Mendelsohn v Mendelsohn, 36 AD2d 952; Spellman v Spellman, 33 AD2d 683). Damiani, J. P., Mangano, Thompson and O’Connor, JJ., concur.